


110 HR 1746 IH: Holocaust Insurance Accountability Act

U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1746
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. Wexler,
			 Mr. Cantor,
			 Mr. Pence, and
			 Mr. Chabot) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committees on
			 Foreign Affairs and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require disclosure of Holocaust-era policies by
		  insurers and establish a federal cause of action for claims arising out of a
		  covered policy.
	
	
		1.Short titleThis Act may be cited as the
			 Holocaust Insurance Accountability Act
			 of 2007.
		2.FindingsCongress finds the following:
			(1)The Holocaust, an
			 event in which millions of people endured enormous suffering through torture
			 and other violence, including the murder of 6,000,000 Jews and millions of
			 others, the destruction of families and communities, and the theft of their
			 assets, was one of the most heinous crimes in human history.
			(2)Before and during
			 World War II, millions of people purchased insurance policies to safeguard
			 family assets, plan for retirement, provide for a dowry, or save for their
			 children’s education.
			(3)When Holocaust
			 survivors or heirs of Holocaust victims presented claims to insurance companies
			 after World War II, many were rejected because they did not have death
			 certificates or physical possession of policy documents that had been
			 confiscated by the Nazis or lost in the devastation of the Holocaust.
			(4)In
			 many instances, insurance company records and records in government archives
			 are the only proof of the existence of insurance policies belonging to
			 Holocaust victims.
			(5)Holocaust
			 survivors and heirs have been attempting for decades to persuade insurance
			 companies to settle unpaid insurance claims.
			(6)In 1998, the
			 International Commission on Holocaust Era Insurance Claims (in this section
			 referred to as the ICHEIC) was established by the National
			 Association of Insurance Commissioners in cooperation with several European
			 insurance companies, European regulators, the Government of Israel, and
			 non-governmental organizations with the promise that it would expeditiously
			 address the issue of unpaid insurance policies issued to Holocaust
			 victims.
			(7)On July 17, 2000,
			 the United States and Germany signed an Executive Agreement in support of the
			 German Foundation Remembrance, Responsibility, and the Future,
			 which designated the ICHEIC to resolve all Holocaust-era insurance policies
			 issued by German companies and their subsidiaries.
			(8)On January 17,
			 2001, the United States and Austria signed an Executive Agreement, which
			 designated the ICHEIC to resolve all Holocaust-era insurance policies issued by
			 Austrian companies and their subsidiaries.
			(9)Between 1998 and
			 the closing of the ICHEIC claims deadline on December 31, 2003, few names of
			 the Jewish policy holders from Eastern Europe were published, though more than
			 two-thirds of the Jewish population of the territory occupied by the Nazis and
			 their allies were from Eastern Europe.
			(10)The ICHEIC is
			 scheduled to close in 2007 without the disclosure of thousands of names of
			 policies sold to Jewish residents of Europe prior to World War II as of
			 February of 2007.
			(11)With the ICHEIC
			 process essentially completed, companies holding Holocaust-era insurance
			 policies continue to withhold names of owners and beneficiaries of thousands of
			 insurance policies sold to Jewish customers prior to World War II.
			(12)Experts estimate that the value in 2006 of
			 unpaid life, annuity, endowment, and dowry insurance theft from European Jewry
			 from the Holocaust and its aftermath ranges between $17,000,000,000 and
			 $200,000,000,000.
			(13)As of the latest
			 report by the ICHEIC on February 20, 2007, the value of claims paid in
			 recognition of victims’ policies was approximately $250,000,000 and fewer than
			 5 percent of the policies estimated to have been sold to Jews at the beginning
			 of World War II have been paid through ICHEIC.
			(14)As of 2006,
			 ICHEIC has not provided the State Department with the information required by
			 paragraphs (3) through (7) of section 704(a) of the Foreign Relations
			 Authorization Act, Fiscal Year 2003 (Public Law 107–228), which requires the
			 Secretary of State to report to the appropriate congressional committees on the
			 status of the implementation of the Executive Agreement between Germany and the
			 United States.
			(15)In American
			 Insurance Association, Inc., v. Garamendi, the United States Supreme Court held
			 that under the supremacy clause of the Constitution of the United States,
			 executive agreements and Federal Government policy calling for insurance claims
			 against German and Austrian companies to be handled within ICHEIC preempted
			 State laws authorizing State insurance commissioners to subpoena company
			 records and require publication of the names of Holocaust era policy
			 holders.
			(16)In the Garamendi
			 case, the Supreme Court stated that Congress, which has the power to regulate
			 international commerce, and prescribe Federal Court jurisdiction, had not
			 addressed disclosure and restitution of Holocaust victims’ insurance
			 policies.
			(17)Subsequent court
			 decisions have dismissed survivors’ suits against Assicurazioni Generali,
			 S.p.A., even though there is no executive agreement between the United States
			 and Italy.
			(18)Congress believes that United States courts
			 do currently have jurisdiction to entertain actions by Holocaust victims and
			 heirs of Holocaust victims to recover insurance proceeds sold to their families
			 before the Holocaust.
			(19)Due to lower
			 court interpretations of the Garamendi case, this Act expresses the intent of
			 Congress to legislate to the maximum extent allowed by the Constitution
			 regarding the rights of Holocaust survivors and the heirs and beneficiaries of
			 Holocaust victims to obtain information from insurers and to bring actions in
			 United States courts to recover unpaid funds from entities that participated in
			 the theft of family insurance assets or the affiliates of such entities.
			(20)The ICHEIC either
			 chose not to pursue or did not put forth sufficient effort to investigate or
			 obtain restitution for forms of insurance other than life, annuity, endowment,
			 or dowry insurance sold to Holocaust victims, despite documentation that other
			 forms of insurance benefits such as property and casualty insurance, disability
			 insurance, health insurance, transport insurance, and marine insurance were
			 also improperly withheld from Jews, nor did the ICHEIC make sufficient effort
			 to investigate the records of reinsurers who provided coverage for Jews’
			 policies prior to World War II, despite evidence that reinsurers and
			 reinsurance played a significant role in the theft of the family assets of
			 Holocaust victims.
			(21)Disclosures in
			 2006 concerning the vast Nazi archives at Bad Arolsen Germany, which have been
			 closed to direct access by Holocaust survivors, families of Holocaust victims,
			 and researchers since 1955, underscores the necessity a comprehensive opening
			 of all archival sources of information for Holocaust victims and their
			 families.
			(22)Insurance
			 payments should be expedited to the victims of the most heinous crime of the
			 20th Century to ensure that justice is served.
			(23)States should be
			 allowed to collect Holocaust-era insurance information from any insurance
			 companies that want to do business in such States.
			(24)Tens of thousands
			 of Holocaust survivors around the world, including in the United States, live
			 below or near the poverty level, and cannot meet their basic day-to-day needs
			 for food, medicine, shelter, and other necessities.
			(25)This Act will
			 enable survivors, heirs, and beneficiaries to obtain compensation commensurate
			 with the real monetary value of their losses, and to penalize unjustly enriched
			 insurers for their fraudulent, deceptive, and unfair practices, which continue
			 to the present day, and to deter such conduct in the future.
			(26)Holocaust victims
			 and their families should be able to recover claims arising from Holocaust era
			 insurance policies and the Federal Government should be able to recover for the
			 unjust enrichment of insurers in Federal court when they consider it necessary
			 to seek redress through the judicial system.
			(27)Under the
			 circumstances faced by Holocaust victims and their families, the courts of the
			 United States should be open to Holocaust victims and their families for a
			 reasonable number of years after enactment of this Act, without regard to any
			 other statutes of limitation.
			3.Holocaust
			 insurance registry
			(a)Establishment
			 and maintenanceChapter 21 of title 44, United States Code, is
			 amended by adding at the end the following:
				
					2119.Holocaust
				Insurance Registry
						(a)EstablishmentThe
				Archivist shall establish and maintain a collection of records that
				shall—
							(1)consist of the information provided to the
				Archivist under section 5 of the Holocaust Victims Insurance Relief Act of
				2007;
							(2)be known as the
				Holocaust Insurance Registry.
							(b)Public access to
				the recordsThe Archivist shall make all the aforementioned
				records accessible to the public and searchable by means of the Internet and by
				any other means the Archivist deems
				appropriate.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 21 of
			 title 44, United States Code, is amended by adding at the end the
			 following:
				
					
						2119. Holocaust Insurance
				Registry.
					
					.
			(c)Agreements with
			 European countries
				(1)AgreementsThe Secretary of State shall seek to enter
			 into agreements with European countries to make available to the Holocaust
			 Insurance Registry information on covered policies that is stored in the
			 archives or other government repositories of such countries.
				(2)ReportNot later than 6 months after the date of
			 the enactment of this Act, and every 6 months thereafter, the Secretary of
			 State shall submit to Congress a report on efforts to carry out this
			 subsection.
				4.Disclosure of
			 holocaust-era policies by insurers
			(a)RequirementAn
			 insurer shall file, in an electronic format, with the Secretary of Commerce the
			 following information:
				(1)The first name,
			 last name, date of birth, and domicile of the policyholder of each covered
			 policy issued or reinsured by the insurer or a related company of the
			 insurer.
				(2)The name of the
			 entity that issued the covered policy.
				(3)The name of the
			 entity that is responsible for the liabilities of the entity that issued the
			 covered policy.
				(b)FilingInformation
			 under subsection (a) shall be filed not later than 90 days after the date of
			 the enactment of this Act.
			5.Provision of
			 information to archivistThe
			 Secretary of Commerce shall provide to the Archivist of the United States any
			 information filed with the Secretary under section 4(a) promptly after the
			 filing of such information.
		6.PenaltyThe Secretary of Commerce shall assess a
			 civil penalty of not less than $5,000 for each day that an insurer fails to
			 comply with the requirements of section 4, as determined by the
			 Secretary.
		7.Use of amounts
			 received as civil penaltiesTo
			 the extent or in the amounts provided in advance in appropriation Acts, the
			 Archivist of the United States may use amounts received by the Government as
			 civil penalties under section 6 to maintain the Holocaust Insurance
			 Registry.
		8.Notification
			(a)Initial
			 notificationNot later than 180 days after the date of the
			 enactment of this Act, and periodically thereafter, the Secretary of Commerce
			 shall notify each State’s commissioner of insurance of the identity of each
			 insurer that has failed to comply with the requirements of section 4 or has not
			 satisfied any civil penalty for which the insurer is liable under section
			 6.
			(b)Requests by
			 statesOn request by the commissioner of insurance of a State
			 concerning an insurer operating in that State, the Secretary of Commerce shall
			 inform the commissioner of insurance whether the insurer has failed to comply
			 with the requirements of section 4 or has not satisfied any civil penalty for
			 which the insurer is liable under section 6.
			9.State holocaust
			 insurance statutes
			(a)PreemptionNothing
			 in this Act preempts—
				(1)any State law
			 requiring an insurer in such State to disclose information regarding covered
			 policies sold or for which reinsurance was provided; or
				(2)any rights or remedies available to a
			 claimant under State law relating to a covered policy.
				(b)Sense of
			 congressIt is the sense of the Congress that if any litigation
			 challenging any State law described in subsection (a) is dismissed because the
			 State’s commissioner of insurance chooses to rely on this Act and therefore no
			 longer seeks to enforce the State law, each party should bear its own legal
			 fees and costs.
			10.Federal cause of
			 action for covered claims
			(a)Federal cause of
			 action
				(1)In
			 generalThere shall exist a Federal cause of action for any claim
			 arising out of or related to a covered policy against any insurer or related
			 company.
				(2)Effect on other
			 causes of actionAn action under paragraph (1) shall be
			 maintainable in addition to any cause of action arising under State or
			 international law.
				(3)StandingA
			 claim under paragraph (1) may be brought by the person who purchased such
			 covered policy, a beneficiary or heir of such person, or an assignee of such
			 person or a beneficiary or heir of such person.
				(4)Treble damages;
			 interestIn an action under this subsection, the measure of
			 damages shall be not less than three times the amount of—
					(A)the claim under the covered policy in
			 United States dollars as of December 31, 1938; and
					(B)interest at a rate
			 of 6 percent per year compounded annually from the date when the claim for
			 which an action exists under this subsection could have first been made until
			 the date of judgment under this subsection.
					(5)Attorneys
			 feesIn an action under this subsection, a court shall award a
			 successful claimant reasonable attorneys fees and costs incurred in
			 investigating and prosecuting the claim.
				(b)Subject matter
			 jurisdictionThe district courts shall have original jurisdiction
			 of any civil action arising out of or related to a covered policy (whether
			 brought under subsection (a) or otherwise).
			(c)Personal
			 jurisdictionNotwithstanding
			 any provision of Rule 4 of the Federal Rules of Civil Procedure to the
			 contrary, in a civil action arising from or related to a covered policy
			 (whether brought under subsection (a) or otherwise) commenced in a district
			 where the defendant is not a resident—
				(1)the court may
			 exercise jurisdiction over such defendant on any basis not inconsistent with
			 the Constitution of the United States; and
				(2)service of
			 process, summons, and subpoena may be made on such defendant in any manner not
			 inconsistent with the Constitution of the United States.
				(d)Retroactive
			 applicationThis Act shall apply retroactively to any claim
			 arising out of or related to a covered policy to the fullest extent permitted
			 by the Constitution of the United States, including claims previously dismissed
			 on the ground of executive preemption and claims for which class action
			 settlements occurring prior to the effective date of this Act purport to effect
			 a release of claims not accompanied by an actual payment.
			(e)Statute of
			 limitationsAny action brought under this Act shall be filed not
			 later than 10 years after the effective date of this Act.
			11.DefinitionsIn this Act:
			(1)Commissioner of
			 insuranceThe term commissioner of insurance means
			 the highest ranking officer of a State responsible for regulating
			 insurance.
			(2)Covered
			 policyThe term covered policy means any life,
			 dowry, education, property or other insurance policy that was—
				(A)in effect at any
			 time after January 30, 1933, and before December 31, 1945; and
				(B)issued to a
			 policyholder domiciled in any area that was occupied or controlled by Nazi
			 Germany or by any ally or sympathizer of Nazi Germany at any time during the
			 period described in subparagraph (A).
				(3)InsurerThe
			 term insurer means any person engaged in the business of
			 insurance (including reinsurance) in interstate or foreign commerce, if the
			 person or a related company of the person issued or reinsured a covered policy,
			 regardless of when the related company became a related company of the
			 insurer.
			(4)Related
			 companyThe term related company means an
			 affiliate, as that term is defined in section 104(g) of the Gramm-Leach-Bliley
			 Act (15 U.S.C. 6701(g)).
			
